DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/25/2020 have been fully considered but they are not persuasive. Examiner has thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meet the claimed limitation as rejected.
Applicant’s argument – “MIMO methods to separate signals are not abstract but very important and widely used in wireless communication applications” ((3) in applicant’s remark). “Mathematics is the language used to represent the various methods and signals” ((8) in applicant’s remark).
Examiner’s response – Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. It seems that the applicant misunderstood the bases for 101 rejection. Under the broadest reasonable interpretation of the claim as a whole, the claim is examined under the following steps. First, the claim is a process claim reciting: “a method of spatially separating N wireless communication reception signals using an array of M antenna”. Next, the claim is checked if it’s directed to a law of nature, a natural phenomenon or an abstract idea. Claim 1 recites “calculating, constructing, computing and separating” steps, which are mathematical algorithm. That’s abstract idea. In addition, merely preform data gathering and mathematical algorithm has no practical application. Lastly, the 
Claim objection to claim 3 is removed due to amendment. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite steps of calculation using mathematical algorithm (steps a-d). This judicial exception is not integrated into a practical application because the claims merely require data gathering and mathematical algorithm do not add a meaningful limitation to the method and has no practical application. Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “wireless communication signals” is a generic computer element and each step does no more than require a generic computer to perform generic computer functions. The generic computer functions do not add meaningful limitation to the abstract idea. Preamble recitation “using an array of antenna” to receive is conventional.  Therefore, the claim as a whole does not amount to significantly more. The claim is ineligible.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
September 13, 2021
/EVA Y PUENTE/                                                                                                                                                  Primary Examiner, Art Unit 2632